DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

This office action is in response to the Applicant’s communication filed on 05/13/2022.
In view of applicant’s amendment and arguments regarding rejection of claims 8 – 13 under 35 U.S.C. 112(a) and (b) or pre-AIA  35 U.S.C. 112, first and/or second paragraph, set forth in the previous Office Action, the rejection(s) is/are hereby withdrawn.
The applicant's amendment and arguments to the claims rejection are fully considered, however, they still failed to overcome the applied references, as is explained in greater detail below in the body of the rejection.
	
Response to Arguments
On p. 6 of the Remarks, the applicant states that the cited references fail to teach the amended portion of claim 6. The applicant then continues with the statement that “claim 6 is patentable over the cited references and that claim 7 is patentable for at least analogous reasons”. However, claim 7 does not have any amendments. Therefore, the applicant’s statement regarding patentability of claim 7 presumably based on the amendment does not seem to have support in the claim itself.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitations “The method” and "the second signal".  There is insufficient antecedent basis for these limitations in the claim.
Claim 10 recites the limitation “The method”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 is also rejected as being dependent from the rejected base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim 7 is rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by US 20070025464 (Perlman).
Regarding claim 7, Perlman teaches “A first communications apparatus (shown in FIG 5 as base station 500) comprising:
two or more antennas (FIG 5: plurality of antennas 505);
a receiver configured to receive (paragraph 0062: each of the plurality of transceivers 504 for receiving transmissions), from a second communications apparatus (mapped to client device 1  506 in FIG 5), a first indicator (paragraph 0063: the Coding, Modulation and Signal Processing subsystem 503 of Base Station 500 receives the 1x3 column 513 from Client Device 1 506. Paragraph 0039: the received parameter H is channel characterization data. Each individual matrix element Hij is the channel characterization of the training signal transmission of transmit antenna 104i as received by the receive antenna 105j. This also represents recited by the claim “a first indicator” of the channel between a particular antenna of the base station and particular Client Device, in this case Client Device 1);
a storage configured to store a table corresponding to the first indicator (paragraph 0063: various memories to store the matrix 516, as shown in FIG 5, representing “the first indicator” Hi1 (i=1 … 3). Although disclosed as storing the matrix 516, FIG 5 clearly shows that it is stored also as “a table”);
a processor (paragraphs 0064 – 0065: the Coding, Modulation and Signal Processing subsystem 603 including signal precoding logic 630) configured to determine a matrix of coefficients based on the first indicator (paragraph 0063: As the Coding, Modulation and Signal Processing subsystem 503 of Base Station 500 receives the 1x3 column 513-515, from each Client Device 506-508, it stores it in a 3x3 H matrix 516 with the resultant matrix shown in Fig. 6 as 616. In other words, the matrix 616 shown in FIG 6 is “determined”, and it is based, in part, on the 1x3 column 513 from Client Device 1 506, as the claim requires. Thus, recited in this limitation “a matrix of coefficients” is mapped to the matrix 616 in FIG 6), wherein coefficients for the second communications apparatus are determined independently from a second indicator which is transmitted from a third communications apparatus to the first communications apparatus (“a second indicator which is transmitted from a third communications apparatus to the first communications apparatus” is mapped to the 1x3 column 514 of Hij transmitted from Client Device 2 507 to the base station 500 shown in FIG 5. As may be seen from FIG 6, in the matrix 616 “coefficients for the second communications apparatus” comprising the first column of Hij “are determined independently from a second indicator” comprising the second column of Hij. Indeed, the first column of Hij from Client Device 1 506 and comprising “coefficients for the second communications apparatus” in the matrix was received independently from the reception of the second column of Hij from Client Device 2 507, which is also “a second indicator”), and to generate a first signal for each of the two or more antennas of the first communications apparatus based on the coefficients for the second communications apparatus (paragraph 0065: signal precoding logic 630 uniquely coding the signal transmitted from each of the antennas 605 (“generate a first signal for each of the two or more antennas”) based on the signal characterization matrix 616. More specifically, the precoding logic 630 multiplies the three bit streams u1-u3 in FIG. 6 by the inverse of the H matrix 616 producing three new bit streams, u'1-u'3, which are shown in FIG 6 to be individually fed into transceivers 604 each connected to the respective antenna 605. Thus, the signal for the antennas is based on the matrix 616 and thus is at least in part “based on the coefficients for the second communications apparatus”. In other words, “a first signal” corresponds to the combination of signals u'1-u'3 fed into the transceivers or v1, v2 and v3 transmitted from all of the antennas of the device which is formed in such a way as to include the stream u1 specifically intended for the Client Device 1 606. Paragraph 0068: the transmitter (“first communications apparatus”) solves for each vi at the transmitter before the signals have been transformed by the channel. Each antenna 609 receives ui already separated from the other un-1 bit streams intended for the other antennas 609. Thus, the Client Device 1 606 receives only the stream u1); and
a transmitter (each of the plurality transceivers 604 shown in FIG 6) configured to transmit the first signal to the second communications apparatus (paragraph 0065: The three precoded bit streams are then converted to analog by D/A converters and transmitted as RF by Transceivers 604 and antennas 605 as combination of v1, v2 and v3 to all Client Devices 1 – 3 606 – 608 which inherently includes transmission to the Client Device 1 606 being “the second communications apparatus”).”

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 6, 9, 10, 12 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 20070025464 (Perlman).
Regarding claim 9 and 12, Perlman teaches or fairly suggests “wherein the second signal is generated based on coefficients for the third communications apparatus (the claim does not define any limiting conditions with respect to generation of the “second signal”. Therefore, within the concept of broadest reasonable interpretation, transmission of the second signal to “the third communications apparatus” may take place at entirely different time instant from the transmission of the first signal to “the second communications apparatus”. For example, it may take place next minute, next day, next week, etc. Thus, it would have been obvious to a person of ordinary skill in the art at the time the invention was made that if the first signal is mapped to a signal corresponding to the combination of signals u'1-u'3 fed into the transceivers or v1, v2 and v3 transmitted from all of the antennas of the device at a first point in time, and was generated based on the coefficients for all communications apparatuses and thus, at least in part, on coefficients for the second communications apparatus at that first point in time, “the second signal” generated at a later, second, point in time (e.g. next day) will also be based on the then-current coefficients for all communications apparatuses and thus, at least in part, “on coefficients for the third communications apparatus” 507/607 (H21, H22 and H23 514 in Fig. 5) at that second point in time (see paragraph 0070 with regards to the channel characterization matrix 616 at the Base Station being continually updated for the mobile Client Devices). Although in Perlman the total signal transmitted from all of the antennas is transmitted to all of the Client Devices, it inherently includes transmission specifically to “the third communications apparatus”, such as Client Device 2 607 in FIG 6. Therefore, just as in the case of generation of the first signal for transmission to the Client Device 1 606 (“second communications apparatus”) being based on coefficients as part of the first indicator 513 shown in FIG 5 for the second communications apparatus at a first point in time, generation of the second signal for transmission to the Client Device 2 607 (“third communications apparatus”) at a later point of time is also going to be based on then current appropriate coefficients as part of the second indicator 514 (“coefficients for the third communications apparatus”) shown in FIG 5. This particular situation is disclosed in FIG 8 with corresponding description in paragraphs 0074 – 0075, where the base station initially communicates with the first group of client devices including “second communication apparatus” 804 to which “the first signal” is transmitted. At a later point in time the base station communicates with the second group of client devices including “third communication apparatus” 808 to which “the second signal” is generated and transmitted based on corresponding “coefficients for the third communications apparatus”.).”
Regarding claim 10 and 13, Perlman teaches or fairly suggests “wherein the coefficients for the third communications apparatus are determined based on the second indicator (indeed, just as in the case of coefficients for the second communications apparatus (Client Device 1 606) being included in the first indicator 513 in FIG 5 at a first point in time, the coefficients for the third communications apparatus (Client Device 2 607) are included in the second indicator 514 in FIG 5 at a later point of time).”

Regarding claim 6, Perlman teaches “A method in a first communications apparatus (shown in FIG 5 as base station 500) comprising two or more antennas (FIG 5: plurality of antennas 505), the method comprising:
receiving, from a second communications apparatus, a first indicator (paragraph 0063: the Coding, Modulation and Signal Processing subsystem 503 of Base Station 500 receives the 1x3 column 513 from Client Device 1 506 (“a second communications apparatus”). Paragraph 0039: the received parameter H is channel characterization data. Each individual matrix element Hij is the channel characterization of the training signal transmission of transmit antenna 104i as received by the receive antenna 105j. This also represents recited by the claim “a first indicator” of the channel between a particular antenna of the base station and particular Client Device, in this case Client Device 1);
storing, in a storage of the first communications apparatus, a table corresponding to the first indicator (paragraph 0063: various memories to store the matrix 516, as shown in FIG 5, representing “the first indicator” Hi1 (i=1 … 3). Although disclosed as storing the matrix 516, FIG 5 clearly shows that it is stored also as “a table”);
determining a matrix of coefficients based on the first indicator (paragraph 0063: As the Coding, Modulation and Signal Processing subsystem 503 of Base Station 500 receives the 1x3 column 513-515, from each Client Device 506-508, it stores it in a 3x3 H matrix 516 with the resultant matrix shown in Fig. 6 as 616. In other words, the matrix 616 shown in FIG 6 is “determined”, and it is based, in part, on the 1x3 column 513 from Client Device 1 506, as the claim requires. Thus, recited in this limitation “a matrix of coefficients” is mapped to the matrix 616 in FIG 6), wherein coefficients for the second communications apparatus are determined independently from a second indicator which is transmitted from a third communications apparatus to the first communications apparatus (“a second indicator which is transmitted from a third communications apparatus to the first communications apparatus” is mapped to the 1x3 column 514 of Hij transmitted from Client Device 2 507 to the base station 500 shown in FIG 5. As may be seen from FIG 6, in the matrix 616 “coefficients for the second communications apparatus” comprising the first column of Hij “are determined independently from a second indicator” comprising the second column of Hij. Indeed, the first column of Hij from Client Device 1 506 and comprising “coefficients for the second communications apparatus” in the matrix was received independently from the reception of the second column of Hij from Client Device 2 507, which is also “a second indicator”. Further, this particular limitation is also mapped to the embodiments shown in FIG 8 with corresponding description in paragraphs 0074 – 0075, in which, at the first point in time the base station initially communicates with the first group of client devices including “second communication apparatus” 804 to which “the first signal” is transmitted. At a later point in time the base station communicates with the second group of client devices including “third communication apparatus” 808 to which “the second signal” is generated and transmitted based on corresponding “a second indicator which is transmitted from a third communications apparatus to the first communications apparatus”. Summarizing, initially, for communication with the first group of devices 804 – 806, the base station 800 receives corresponding indicators including “the first indicator” from the device 804 and determines “a matrix of coefficients based on the first indicator”. To communicate with the second group of devices 806 – 808 at a later point in time, the base station 800 also separately receives indicators at least for the devices 807 and 808 including “a second indicator which is transmitted from a third communications apparatus [808 in FIG 8] to the first communications apparatus”. However, although not explicitly disclosed by Perlman, since the communication with the first group of devices 804 – 806 and communication with the second group of devices 806 – 808 occur at different points in time, it is either implicit that the matrix of coefficients for the first group of devices (including “the second communications apparatus” 804) is determined independently from the matrix of coefficients for the second group of devices (including “the third communications apparatus” 808), or it would have been obvious to a person of ordinary skill in the art at the time the invention was made to do so in order to be able to transmit from the base station having fewer number of antennas than the number of client devices, thus meeting the limitation “coefficients for the second communications apparatus are determined independently from a second indicator”);
generating a first signal for each of the two or more antennas of the first communications apparatus based on the coefficients for the second communications apparatus (paragraph 0065: signal precoding logic 630 uniquely coding the signal transmitted from each of the antennas 605 (“generating a first signal for each of the two or more antennas”) based on the signal characterization matrix 616. More specifically, the precoding logic 630 multiplies the three bit streams u1-u3 in FIG. 6 by the inverse of the H matrix 616 producing three new bit streams, u'1-u'3, which are shown in FIG 6 to be individually fed into transceivers 604 each connected to the respective antenna 605. Thus, the signal for the antennas is based on the matrix 616 and thus is at least in part “based on the coefficients for the second communications apparatus”. In other words, “a first signal” corresponds to the combination of signals u'1-u'3 fed into the transceivers or v1, v2 and v3 transmitted from all of the antennas of the device which is formed in such a way as to include the stream u1 specifically intended for the Client Device 1 606. Paragraph 0068: the transmitter (“first communications apparatus”) solves for each vi at the transmitter before the signals have been transformed by the channel. Each antenna 609 receives ui already separated from the other un-1 bit streams intended for the other antennas 609. Thus, the Client Device 1 606 receives only the stream u1. In the embodiment of FIG 8, this would correspond to generation of the signal to communicate with the first group of devices 804 – 806 and particularly with “the second communications apparatus” 804); and
transmitting the first signal to the second communications apparatus (paragraph 0065: The three precoded bit streams are then converted to analog by D/A converters and transmitted as RF by Transceivers 604 and antennas 605 as combination of v1, v2 and v3 to all Client Devices 1 – 3 606 – 608 which inherently includes transmission to the Client Device 1 606 being “the second communications apparatus”. In the embodiment of FIG 8, this would correspond to generation of the signal to communicate with the first group of devices 804 – 806 and particularly with “the second communications apparatus” 804);
wherein the first signal to be transmitted to the second communications apparatus (as was explained above, this is the signal transmitted from the base station 800 to plurality of the devices in the first group 810 which also includes “the second communications apparatus” 804) is independent from a second indicator which is transmitted form a third communications apparatus to the first communications apparatus (indeed, as was explained above, it is either implicit, or it would have been obvious to a person of ordinary skill in the art at the time the invention was made that generation of “the first signal” to the first group of devices 810 is not based (“is independent”) on any indicators transmitted from devices 807 and 808 (“a second indicator which is transmitted from a third communications apparatus”) in the second group of devices 811).”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNADIY TSVEY whose telephone number is (571)270-3198. The examiner can normally be reached Mon-Fri 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GENNADIY TSVEY/           Primary Examiner, Art Unit 2648